DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicants' arguments the Request for Continued Examination, filed August 26, 2020, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims
Claim Rejections - 35 USC § 103 – Obviousness (New Rejection)
Claim 1, 3-15 and 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mantelle et al. (US 6,562,363). 
Mantelle et al. disclose bioadhesive compositions. The compositions include pressure sensitive adhesives (col. 2, lines 48-52). The compositions serve as a pressure sensitive adhesive suitable for prolonged adherence to either wet/moist surfaces or dry surfaces (col. 2, lines 56-60). The compositions according to the present invention can be prepared by mixing the one or more bioadhesives, in powder or liquid form, with the PVP and active agent, with or without a pressure-sensitive adhesive, 
      	Mantelle et al. does not teach the specific amounts of polymers or the specific range thickness of the film. The prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  Mantelle et al. teach amounts of polymers from 10 to 50% versus from 5 to 35% and 4 to 35% of the instant claim 1.  Mantelle et al. teach films of thickness 2 to 1000 μm versus 4 to 2000 μm, 40 to 500 μm and 60 to 250 μm of instant claims 13-15.
The claims are interpreted to requiring at least one of the polymer recited by the instant claims because the claims recite and/or, which indicates all or alternatively. 


Conclusion
Claims 1, 3-15 and 17-18 are rejected.
Claim 16 is withdrawn.
No claims allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071.  The examiner can normally be reached on Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEZAH ROBERTS/Primary Examiner, Art Unit 1612